Citation Nr: 0311315	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder claimed as spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from March 1964 to June 
1965.

The claims file contains a report of a January 1973 
determination wherein the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, denied the 
veteran's claim for failure to report for a medical 
examination.  The veteran had claimed service connection for 
spondylolisthesis; however, the RO merely indicated in its 
correspondence that it was denying the veteran's claim with 
no claimed disorder specified.

The current appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for spondylolisthesis at L5-S1.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference hearing with the RO 
in September 2002.  A transcript of the testimony has been 
associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of VCAA, particularly 
for a claim that commenced contemporaneous with enactment of 
the VCAA, amounts to a substantial oversight indicative of 
minimal RO development and accordingly compels remand.

The Board's review of the evidentiary record discloses that 
while the veteran was afforded the benefit of a medical 
examination, no specific medical opinion has been provided as 
to whether the veteran does have a back disorder related to 
service although he is of the opinion that such disorder is 
spondylolisthesis, a disorder not found on the January 2001 
VA examination.  In this regard, the service medical records 
show that he had sustained trauma to the back prior to 
service and was discharged from service due to recurrent low 
back symptomatology.  The veteran has more recently been 
found to have variously diagnosed spinal symptomatology.  A 
formal medical opinion as to whether any preexisting spinal 
symptomatology was aggravated is not of record.  Evidence as 
to the post service treatment, if any, for back problems has 
not been associated with the claims file.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should also request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b)(c).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist, including 
on a fee basis if necessary, who has not 
previously examined him or treated him 
for the purposes of ascertaining the 
current nature, extent of severity, and 
etiology of any low back disorder which 
may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be accomplished.

The examiner must be requested to address 
the following medical issues:

(a) Does the veteran currently have a low 
back disorder, and is so, what is it (are 
they)?

(b) Is it at least as likely as not that 
any such disorder(s) are due to service, 
or if preexisting service, was (were) 
aggravated thereby?
(c) Does the veteran currently have any 
developmental disorder such as 
spondylolisthesis, and if so, what is the 
likelihood that such disorder, if 
preexisting service, was aggravated 
thereby or resulted in any other back 
disorder(s) currently found on 
examination?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a back disorder 
claimed as spondylolisthesis at L5-S1.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


